CALHOUN, Judge.
Offense, embezzlement of money over the value of $50; punishment, eight years in the penitentiary.
We find no recognizance in the record. There is an appeal bond which is approved by the district judge but not by the sheriff. The law requires the approval of both. See article 818, C. C. P. Jones v. State, 99 Texas Crim. Rep., 50, 267 S. W., 985; Brown v. State, 88 Texas Crim. Rep., 55, 224 S. W., 1105; Leal v. State, 112 Texas Crim. Rep., 479, 17 S. W. (2d) 1064; Shaw v. State, 113 Texas Crim. Rep., 646, 21 S. W. (2d) 1049.
In the absence of a recognizance or an appeal bond approved as the law requires, this court is without jurisdiction to pass on the merits of the case.
The appeal is dismissed.

Dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.